Case 9:18-cv-81004-RKA Document 68-20 Entered on FLSD Docket 07/05/2019 Page 1 of 23




                       EXHIBIT P
Case 9:18-cv-81004-RKA Document 68-20 Entered on FLSD Docket 07/05/2019 Page 2 of 23



                                                                          Page 1

    1                     UNITED STATES DISTRICT COURT
    2                     SOUTHERN DISTRICT OF FLORIDA
    3      ------------------------------)
    4      MELANIE DAVIS,                           )      CASE NO.:
    5                   Plaintiff,                  )      18-81004-CIV
    6             vs.                               )
    7      POST UNIVERSITY, INC.,                   )
    8                   Defendant.                  )
    9      ------------------------------)
   10
   11
   12              DEPOSITION OF SEAN COOLEY, INDIVIDUALLY
   13      AND AS DESIGNATED REPRESENTATIVE OF POST UNIVERSITY
   14                        DATE:     APRIL 11, 2019
   15                                  HELD AT:
   16                          WYNDHAM SOUTHBURY
   17                         1284 Strongtown Road
   18                        Southbury, Connecticut
   19
   20
   21
   22
   23
   24      Reporter:     Sandra Semevolos, RMR, CRR, CRC, CSR #74
   25

                                     Veritext Legal Solutions
        800-227-8440                                                       973-410-4040
Case 9:18-cv-81004-RKA Document 68-20 Entered on FLSD Docket 07/05/2019 Page 3 of 23



                                                                  Page 164

    1      record.     Post is a for-profit business; correct?
    2           A.      Correct.
    3           Q.      And your testimony right now is that Post
    4      would place telephone calls to people that are no
    5      longer in the pipeline, don't have potential in the
    6      pipeline, out of the goodness of its heart?
    7                        MR. BOWSER:       Objection to form.
    8           Q.      You can answer.      Is that your testimony?
    9           A.      What I had mentioned is that not every
   10      call that's placed to a closed opportunity is made
   11      with the sole intention of bringing that person back
   12      into the Exhibit 16 funnel.
   13           Q.      Okay, good.    Now we have a lot to unpack
   14      with that answer.
   15                   Does every call made to a lost opportunity
   16      include the intention of reestablishing a
   17      relationship with that lost opportunity, not the
   18      sole opportunity, is that one of the purposes of the
   19      call to a lost opportunity?
   20                        MR. BOWSER:       Objection to form.
   21           A.      I'm sorry, you began with is that the
   22      only.
   23           Q.      I didn't, but I'll correct it.        Is every
   24      call made to a lost opportunity made with one of the
   25      purposes of that call being to reestablish a

                                   Veritext Legal Solutions
        800-227-8440                                                   973-410-4040
Case 9:18-cv-81004-RKA Document 68-20 Entered on FLSD Docket 07/05/2019 Page 4 of 23



                                                                  Page 165

    1      relationship with Post University?
    2           A.     Not every call.
    3           Q.     Would you say the majority of calls?
    4           A.     Yes.
    5           Q.     The vast majority of calls?
    6           A.     Yes.
    7           Q.     Would you say 90 percent of the calls?
    8           A.     Yes.
    9           Q.     95 percent of the calls?
   10           A.     I can't say with certainty, but --
   11           Q.     But on occasion someone will --
   12           A.     The majority, the majority of calls that
   13      are made to a closed opportunity or a closed lead
   14      would be to see if someone is interested, if now is
   15      a better time for someone to move forward with their
   16      education with us.
   17           Q.     And we established that a closed
   18      opportunity was no longer in that process we talked
   19      about in Exhibit 16; correct?
   20           A.     Correct.
   21           Q.     So when you say to see if someone is
   22      interested, if now is a better time for someone to
   23      move forward with their education with us, to see if
   24      you can get them back into that enrollment process;
   25      is that correct?

                                   Veritext Legal Solutions
        800-227-8440                                                   973-410-4040
Case 9:18-cv-81004-RKA Document 68-20 Entered on FLSD Docket 07/05/2019 Page 5 of 23



                                                                       Page 166

    1           A.     Correct.
    2           Q.     And I know you can't give me an exact
    3      figure, but on occasion, it seems to be a very small
    4      on occasion, someone who developed a really strong
    5      relationship just might call to say, hey, how are
    6      you, but I want to be clear that the expected use of
    7      those calls to lost opportunities was to attempt to
    8      reengage them with the enrollment process; is that
    9      correct?
   10           A.     The ones that they are reaching out to,
   11      because again, that's contingent on why they were
   12      rejected, but yes, that's the majority purpose of
   13      attempting to make contact.
   14           Q.     And you said upwards probably of
   15      90 percent; is that fair?
   16           A.     That's fair.
   17           Q.     In terms of rejected leads, because we've
   18      been focused on opportunities, would rejected leads
   19      continue to be called?        Excuse me.           Let me rephrase.
   20           A.     Excuse me, pardon me.
   21           Q.     Do you need more water?
   22           A.     I might actually.
   23                                (Pause.)
   24                       THE WITNESS:         I'm not sure if you
   25      asked a question.

                                   Veritext Legal Solutions
        800-227-8440                                                      973-410-4040
Case 9:18-cv-81004-RKA Document 68-20 Entered on FLSD Docket 07/05/2019 Page 6 of 23



                                                                  Page 167

    1                       MR. GLAPION:         I don't remember -- I
    2      can't remember anything.         That's why I have the
    3      realtime.
    4      BY MR. GLAPION:
    5           Q.     In terms of rejected leads, because we've
    6      been focused on opportunities, would rejected leads
    7      be called by the admissions department?
    8           A.     It depends which ones.
    9           Q.     But at least some of the rejected leads
   10      would be called by the admissions department;
   11      correct?
   12           A.     Correct.
   13           Q.     And the calls to the rejected leads, did
   14      they have that same purpose we discussed with --
   15      excuse me -- did the majority of them have the same
   16      purpose we discussed with lost opportunity, to
   17      reengage them with the sales process, or excuse
   18      me --
   19           A.     It should be probably all of them because
   20      if they never made it to the opportunity phase, then
   21      there was no conversation that transpired, so how
   22      could rapport be established at that juncture.
   23           Q.     So the goal of calling a rejected lead was
   24      to --
   25           A.     To see if --

                                   Veritext Legal Solutions
        800-227-8440                                                   973-410-4040
Case 9:18-cv-81004-RKA Document 68-20 Entered on FLSD Docket 07/05/2019 Page 7 of 23



                                                                  Page 168

    1           Q.     -- I don't even want to say reengage, to
    2      engage them with the process outlined in 16?
    3           A.     The goal of calling a rejected lead is to
    4      see if a prospective student that had once filled
    5      out a request for information about going to school
    6      with us, that we were unable to connect to in a
    7      timely manner in the past, due to reasons we were
    8      unable to identify, to see if now is the better
    9      time.
   10           Q.     To see if they are still interested;
   11      correct?
   12           A.     Correct.
   13           Q.     In purchasing education services from
   14      Post; correct?
   15           A.     In moving forward with their education
   16      with Post, correct.
   17           Q.     Is there a difference between what you
   18      said and I said?
   19                  I know we keep fighting on this, I don't
   20      like it either, but is there a difference between
   21      what you said and I said besides the words?
   22           A.     We are providing a service and the service
   23      has a fee attached to it so, we can call it whatever
   24      we'd like.
   25           Q.     So when you say it's correct that the

                                   Veritext Legal Solutions
        800-227-8440                                                   973-410-4040
Case 9:18-cv-81004-RKA Document 68-20 Entered on FLSD Docket 07/05/2019 Page 8 of 23



                                                                  Page 169

    1      calls were to see if they are still interested, is
    2      it fair to say you are seeing if they are still
    3      interested in obtaining the service that Post
    4      provides that has a fee attached to it?
    5           A.     Yes.
    6           Q.     Thank you.     It's A little tortured, but we
    7      got there.
    8                  Who is Kimberly Williams?
    9           A.     She is now an assistant director in the
   10      admissions department.
   11           Q.     Does Post consider her to be a good
   12      employee?
   13           A.     Yes.
   14           Q.     And do you believe or does Post believe,
   15      excuse me, that she has an understanding of her
   16      expectations in her job?
   17           A.     Absolutely.
   18           Q.     And personally, do you believe she is a
   19      good employee?
   20           A.     Yes.
   21                         MR. GLAPION:        Can this be marked as
   22      Exhibit 21 please.
   23                          (Exhibit 21, Email, Bates Number
   24                         PU00008459, marked for
   25                         identification.)

                                    Veritext Legal Solutions
        800-227-8440                                                   973-410-4040
Case 9:18-cv-81004-RKA Document 68-20 Entered on FLSD Docket 07/05/2019 Page 9 of 23



                                                                    Page 186

    1      experience is like being a Post University eagle.
    2           Q.     Okay.
    3           A.     That is what I deduce from this email.
    4           Q.     Fair enough.      Going back to what we
    5      discussed -- we are done with this document for
    6      now -- I believe you said that with respect to
    7      rejected leads, all of the calls to rejected lead
    8      would be an attempt to begin the process outlined in
    9      Exhibit 16; is that accurate?            We are talking about
   10      rejected leads.
   11           A.     Yes.
   12           Q.     And this process is -- I'm not going to
   13      ask that again, I don't even want to go there again.
   14                  These calls then were ultimately part of
   15      efforts by Post to enroll students at Post
   16      University; is that fair?
   17           A.     These efforts were put in place to provide
   18      information to a prospective student that had
   19      requested information that we were unable at that
   20      point -- up until that point to provide them with.
   21           Q.     To begin this process?
   22           A.     To begin that process.            I just wanted to
   23      preface it with that first part.
   24           Q.     And this process is the process by which
   25      students are enrolled?

                                   Veritext Legal Solutions
        800-227-8440                                                   973-410-4040
Case 9:18-cv-81004-RKA Document 68-20 Entered on FLSD Docket 07/05/2019 Page 10 of
                                       23


                                                                 Page 187

   1           A.     Correct.
   2           Q.     So these calls are necessarily then part
   3      of an effort to enroll students?
   4           A.     Yes.
   5           Q.     And was one of the purposes to convert
   6      someone who was previously rejected into an enrolled
   7      student?
   8           A.     Yes.    I'm confused.
   9           Q.     Was one of the purposes of the calls to
  10      rejected leads to convert them ultimately into an
  11      enrolled student?
  12           A.     Yes.
  13           Q.     Did Post track rejected leads that were
  14      subsequently converted into enrolled students?
  15           A.     Not to the granularity that they probably
  16      should.
  17           Q.     Did you track rejected leads that were
  18      converted into enrolled students?
  19           A.     No.
  20                         MR. BOWSER:      Can we go off the record
  21      for a second?
  22                         MR. GLAPION:       Sure.
  23           (Recess taken from 1:07 p.m. to 1:09 p.m.)
  24      BY MR. GLAPION:
  25           Q.     Before the break, I asked if you had

                                  Veritext Legal Solutions
       800-227-8440                                                   973-410-4040
Case 9:18-cv-81004-RKA Document 68-20 Entered on FLSD Docket 07/05/2019 Page 11 of
                                       23


                                                                 Page 192

   1      that email or, excuse me, this information?
   2           A.      I'm assuming that he did.
   3           Q.      But you don't actually remember, you are
   4      assuming just because of who you sent it to;
   5      correct?
   6           A.      Correct.
   7           Q.      You don't remember what is meant by
   8      converted in this email; correct?
   9           A.      Right.   It could be any number of those
  10      things.     It's probably converted into opportunity
  11      or -- yeah, I mean, I can't say with any certainty,
  12      so it would only be speculatory.
  13           Q.      I asked a moment ago whether the purpose
  14      of calling rejected leads were part of Post's
  15      efforts to enroll students, and I think we agreed
  16      that because it's to start them on the process that
  17      it was?
  18           A.      Of course.
  19           Q.      And same with respect to lost/closed
  20      opportunities, I know you said there were some calls
  21      that were more checkup calls, but --
  22           A.      The majority.
  23           Q.      The 90 percent plus majority were part of
  24      Post's efforts to enroll students; is that correct?
  25           A.      Correct.

                                    Veritext Legal Solutions
       800-227-8440                                                   973-410-4040
Case 9:18-cv-81004-RKA Document 68-20 Entered on FLSD Docket 07/05/2019 Page 12 of
                                       23


                                                                   Page 193

   1           Q.     And to essentially reengage those lost
   2      opportunities with Post, I'm talking about the
   3      90 percent for now; is that fair?
   4           A.     That's fair.
   5           Q.     And with respect to the 10 percent of
   6      calls, was there any business purpose to those
   7      10 percent of calls?      And I'm saying 10 percent, I
   8      know it's fuzzy there, but just for ease of
   9      communication, for those 10 percent of calls, was
  10      there any business purpose for Post just calling a
  11      student or, excuse me, a former prospective student
  12      just to check up on them?
  13           A.     A former opportunity?
  14           Q.     Let me say that again.            Was there any
  15      business purpose to calling a lost opportunity in
  16      those 10 percent of calls you said were just to
  17      check up on them?
  18           A.     I'm sorry, can you rephrase that.
  19           Q.     Was there any business purposes to calling
  20      a lost opportunity for those small subset of calls
  21      which we said was probably 10 percent or less that
  22      was just to sort of check up on them?
  23           A.     No.
  24           Q.     No business purpose?
  25           A.     Right.   The 10 percent is probably high,

                                  Veritext Legal Solutions
       800-227-8440                                                     973-410-4040
Case 9:18-cv-81004-RKA Document 68-20 Entered on FLSD Docket 07/05/2019 Page 13 of
                                       23


                                                                   Page 194

   1      but no.     Again, it's a checkup call, it's the
   2      minority.
   3           Q.      Did admissions counselors have discretion
   4      on when to just do one of those checkup calls?
   5           A.      Again, it was extremely infrequent.           It's
   6      nothing outlined in any of the process.
   7           Q.      Was it encouraged for them to make these
   8      checkup calls to those lost opportunities that they
   9      did not intend or hope to enroll?
  10           A.      I can't speak to that.           I don't know.
  11           Q.      Were they trained to do that?
  12           A.      No.
  13           Q.      So it's sort of -- it wasn't a policy to
  14      do that is what you are saying; correct?
  15           A.      Was calling an old -- a closed opportunity
  16      because something mitigating happened in their life
  17      and a rapport was established and you are calling
  18      them to see how they are doing, not necessarily with
  19      the intent of moving them through Exhibit 16 again,
  20      is that a trained process?          No.
  21           Q.      And that process you just described where
  22      a call is made to a closed opportunity without an
  23      intent of moving them through Exhibit 16 happened
  24      very infrequently, as you said?
  25           A.      Yes.   These are leads more than likely.

                                  Veritext Legal Solutions
       800-227-8440                                                     973-410-4040
Case 9:18-cv-81004-RKA Document 68-20 Entered on FLSD Docket 07/05/2019 Page 14 of
                                       23


                                                                 Page 195

   1           Q.     I'm off of this document, I'm sorry.
   2           A.     Okay, I'm still looking at this; I'm
   3      trying to put the pieces together.
   4           Q.     I'm just back to those particular calls to
   5      opportunities now, because we've established that
   6      calls to rejected leads were part of getting them on
   7      to this Exhibit 16 process.
   8                  I'm asking now about lost and closed
   9      opportunities.      Almost always the calls were -- one
  10      of the goals of the calls were to get them back onto
  11      the process in Exhibit 16; is that fair to say?
  12           A.     Yes.
  13           Q.     Very infrequently is the process you just
  14      described where there was a call without that
  15      intent; correct?
  16                         MR. BOWSER:      Objection, asked and
  17      answered.
  18           A.     Yes.
  19           Q.     And that those infrequent calls, that was
  20      not a trained policy?       I'm just trying to establish
  21      whether they were trained to do that or if it was
  22      something sort of an admissions counselor did on
  23      their own.
  24           A.     To my knowledge, it wasn't part of the
  25      training process whatsoever.

                                  Veritext Legal Solutions
       800-227-8440                                                   973-410-4040
Case 9:18-cv-81004-RKA Document 68-20 Entered on FLSD Docket 07/05/2019 Page 15 of
                                       23


                                                                 Page 199

   1      I'm asking, and that's why I want to parse through
   2      it because my question is related to calling lost
   3      opportunities, and the story you gave was about
   4      calling an enrolled student and then getting someone
   5      who had never requested information.
   6           A.     I know and I appreciate that they are not
   7      perfectly aligned.      My story that I provided for you
   8      does not completely align with your original ask,
   9      and I understand what your original ask was, but
  10      that was -- it's been a long time since I've been in
  11      that position, so I can't really give you any other
  12      real examples of me doing that besides making a
  13      story up.    That one resonated with me, so I can
  14      reflect on it as if it was last month rather than
  15      eight years ago.
  16           Q.     I understand.
  17           A.     So that's why I went in that direction.
  18           Q.     I appreciate that.         And it's sort of these
  19      relatively unique circumstances, I guess I'll call
  20      them, that in your opinion would lead to
  21      non-enrollment related calls to lost opportunities;
  22      is that fair?
  23           A.     Forgive me.
  24           Q.     These are relatively sort of extreme and
  25      unique circumstances that would necessitate those

                                  Veritext Legal Solutions
       800-227-8440                                                   973-410-4040
Case 9:18-cv-81004-RKA Document 68-20 Entered on FLSD Docket 07/05/2019 Page 16 of
                                       23


                                                                 Page 200

   1      calls?
   2           A.     Right.    They are the outliers for sure.
   3           Q.     And I know you can't give me an exact
   4      number, and I wouldn't expect you to give me an
   5      exact number; you thought 10 percent -- you said
   6      might be high.      I mean, how many calls does Post's
   7      admissions counselors make in a given day?
   8           A.     I am not certain.          I don't have those
   9      figures.    I mean, making an outreach to a once open
  10      opportunity that was now closed because something
  11      mitigating happened in their life and you are
  12      checking up on them, it's not an everyday
  13      occurrence.    It's not an every admissions counselor
  14      occurrence.    It's just something that some people do
  15      based on the unique circumstance of the prospect.
  16           Q.     Okay.    I think we've established sort of
  17      what I was trying to in terms of, there is always
  18      going to be outliers in any call?
  19           A.     Of course.
  20           Q.     Theoretically, a rejected lead you can
  21      have an outlier where someone placed --
  22           A.     The original question, the reason why I
  23      answered it as such is you said, is the only reason
  24      to make a contact an opportunity, which is why we
  25      arrived here, is with the intention of reengaging

                                   Veritext Legal Solutions
       800-227-8440                                                   973-410-4040
Case 9:18-cv-81004-RKA Document 68-20 Entered on FLSD Docket 07/05/2019 Page 17 of
                                       23


                                                                 Page 201

   1      them and bringing them back into this process, and I
   2      wanted to provide you that that is not the sole
   3      reason for an outreach to a closed opportunity.
   4           Q.     Is that the sole trained reason?
   5           A.     Yes.
   6           Q.     Were all rejected leads intended to be
   7      called again?
   8           A.     No.
   9           Q.     And similarly, were all lost or closed
  10      opportunities intended to be called again?
  11           A.     No.
  12           Q.     Between July 30th, 2014 and July 30th,
  13      2018, were admissions counselors permitted to use
  14      third-party services in connection with their
  15      communication with the leads and opportunities?
  16           A.     Can you provide the dates for me once more
  17      please.
  18           Q.     July 30, 2014 and July 30, 2018.
  19           A.     Yes.
  20           Q.     Did this include Google Voice?
  21           A.     Yes.
  22           Q.     What about TextNow?
  23           A.     Yes.
  24           Q.     Are there any others that you can think of
  25      in that vein?

                                  Veritext Legal Solutions
       800-227-8440                                                   973-410-4040
Case 9:18-cv-81004-RKA Document 68-20 Entered on FLSD Docket 07/05/2019 Page 18 of
                                       23


                                                                 Page 207

   1           Q.     And there are multiple stages in general
   2      in the admissions process at Post; correct?
   3           A.     Correct.
   4           Q.     So once a rejected lead now moves into the
   5      process on Exhibit 16, would you characterize one of
   6      the roles of an admission counselor to encourage
   7      them to complete the steps necessary to move through
   8      those steps?
   9           A.     I would use the word "nurture" them versus
  10      encourage, but yes, that is the objective.
  11           Q.     Is nurture to you broader or narrower than
  12      encourage?
  13           A.     Again, the admissions counselors' scope of
  14      their job is outside of just the documentation.
  15      It's to provide the information to the student,
  16      conduct a PCAS, and then help them, nurture them
  17      through the additional steps that are needed in
  18      order to complete their enrollment file.
  19           Q.     And nurture also could or does nurture
  20      also include encouragement, hey, complete this step
  21      or you are close, do this step, that kind of thing?
  22           A.     Sure, yes.
  23           Q.     So there is an encouragement element to
  24      nurturing would you say?
  25           A.     Absolutely.

                                   Veritext Legal Solutions
       800-227-8440                                                   973-410-4040
Case 9:18-cv-81004-RKA Document 68-20 Entered on FLSD Docket 07/05/2019 Page 19 of
                                       23


                                                                 Page 208

   1           Q.     And not only is there encouragement, there
   2      is actual help with the actual documentation and
   3      helping to fill it out; correct?
   4           A.     That depends.
   5           Q.     If they have questions about how to do
   6      something, the admissions counselor is there to
   7      help?
   8           A.     That depends.
   9           Q.     So admissions counselors are there really
  10      to confirm interest to start; correct?
  11           A.     (Nodding in the affirmative.)
  12           Q.     Yes?
  13           A.     Sorry, yes.
  14           Q.     The court reporter cannot get head nods.
  15                  And then sort of, as you said, nurture
  16      them through the process once the interest is
  17      confirmed; correct?
  18           A.     Yes.
  19           Q.     And part of that may include assisting
  20      with questions; correct?
  21           A.     Yes.
  22           Q.     And part of that includes encouragement to
  23      complete the various steps required at each stage;
  24      correct?
  25           A.     Correct.

                                  Veritext Legal Solutions
       800-227-8440                                                   973-410-4040
Case 9:18-cv-81004-RKA Document 68-20 Entered on FLSD Docket 07/05/2019 Page 20 of
                                       23


                                                                 Page 209

   1           Q.     And it's the same thing with respect to
   2      lost opportunities; correct?           There's a lot of
   3      questions I asked so let me try again.
   4                  A lost opportunity is reached; an
   5      admissions counselor is gauging if they are
   6      interested or capable of now continuing the process
   7      that they previously started; correct?
   8           A.     Most of the times, yes.
   9           Q.     That's the 90 plus percent versus the
  10      small subset we discussed; correct?
  11           A.     Yes.
  12           Q.     And those admissions counselors then, they
  13      take sort of the same role as we just discussed;
  14      they nurture those prospective students through the
  15      process in 16?
  16           A.     Yes.
  17           Q.     Between July 30th, 2014 and July 30th,
  18      2018, did Post have a written Do Not Call policy?
  19           A.     No.
  20           Q.     Between July 30th 2014 and July 30, 2018
  21      if someone requested Post's written Do Not Call
  22      policy, what would be provided?
  23           A.     I don't know.      I'm not certain.
  24           Q.     Did anyone ever request -- to the best of
  25      your knowledge, did anyone ever request the Do Not

                                  Veritext Legal Solutions
       800-227-8440                                                   973-410-4040
Case 9:18-cv-81004-RKA Document 68-20 Entered on FLSD Docket 07/05/2019 Page 21 of
                                       23


                                                                 Page 289

   1      were unable to do so when they originally requested,
   2      and we are hoping to catch them and provide them
   3      with that information regarding our institution like
   4      they had originally asked for.
   5           Q.     But that is captured on this chart;
   6      correct?
   7           A.     I don't understand the question.
   8           Q.     That providing information to a rejected
   9      lead or -- excuse me, providing information that was
  10      requested is captured on the flowchart in
  11      Exhibit 16; correct?
  12           A.     If we are calling the interview part of
  13      that providing the information, which I think we
  14      discovered before, then yes, that is captured on the
  15      chart.
  16           Q.     I believe your testimony was that
  17      providing the information is part of the PCAS.
  18           A.     Yes.
  19           Q.     So that's captured on this chart?
  20           A.     Correct.
  21           Q.     So the goal when contacting rejected leads
  22      is to put them back into this process; correct?
  23           A.     The goal is to provide -- yes, to put them
  24      back in this process so that we can provide the
  25      information that they had requested, yes.

                                  Veritext Legal Solutions
       800-227-8440                                                   973-410-4040
Case 9:18-cv-81004-RKA Document 68-20 Entered on FLSD Docket 07/05/2019 Page 22 of
                                       23


                                                                 Page 290

   1           Q.     Which is part of the process?
   2           A.     Which is part of the process.
   3           Q.     And same with respect to opportunities,
   4      lost opportunities, Post calls or texts some
   5      categories of lost opportunities; correct?
   6           A.     Correct.
   7           Q.     And the goal with contacting those
   8      categories of lost opportunities is to get them into
   9      or back into this process, correct, for the
  10      majority, the vast majority of those calls?
  11           A.     Correct.
  12           Q.     And as part of the communication with
  13      rejected leads, one of the roles is to encourage or,
  14      excuse me, your word was "nurture," is to nurture
  15      them through this process; correct?
  16           A.     Correct.
  17           Q.     And part of nurturing those rejected leads
  18      or now converted leads through this process is to
  19      encourage them at the various steps; correct?
  20           A.     Yes.
  21           Q.     And with respect to opportunities and lost
  22      opportunities, once they enter back into this
  23      process, the goal is to continue to nurture them
  24      through this process; correct?
  25           A.     Correct.

                                  Veritext Legal Solutions
       800-227-8440                                                   973-410-4040
Case 9:18-cv-81004-RKA Document 68-20 Entered on FLSD Docket 07/05/2019 Page 23 of
                                       23


                                                                      Page 291

   1           Q.      And part of nurturing is encouraging;
   2      correct?
   3           A.      Where needed, yes.
   4           Q.      And that ultimately, encouraging them
   5      through this process or nurturing them through this
   6      process, will potentially lead to enrollment;
   7      correct?
   8           A.      It could.
   9           Q.      So this process that we are describing
  10      that we are nurturing leads and opportunities
  11      through, is it fair to say that Post is trying to
  12      nurture them from being a new lead into an enrolled
  13      student?
  14           A.      Yes.
  15           Q.      Last couple of questions.              Post does not
  16      have a -- excuse me.
  17                   During the time period July 30, 2014 to
  18      July 30, 2018, Post did not have a written Do Not
  19      Call policy; correct?
  20           A.      To my knowledge, there is not a written Do
  21      Not Call policy.
  22           Q.      And in your capacity as Post's corporate
  23      designee, does Post have a written Do Not Call
  24      policy?     Did it -- excuse me, did Post have a
  25      written Do Not Call policy between those dates?

                                   Veritext Legal Solutions
       800-227-8440                                                      973-410-4040
